Third District Court of Appeal
                               State of Florida

                            Opinion filed July 23, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-898
                           Consolidated: 3D14-944
                         Lower Tribunal No. 00-28708
                             ________________


                           Jarius A. McTaggart,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      Appeals under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Thomas Rebull, Judge.

     Jarius A. McTaggart, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.

Before SHEPHERD, C.J., and LAGOA and FERNANDEZ, JJ.

     PER CURIAM.

                 On Motion for Rehearing and/or Clarification
      We grant Jarius McTaggart’s motion for rehearing and/or clarification in

Case No. 14-898, withdraw the opinion issued May 28, 2014, sua sponte

consolidate this matter with Case No. 14-944 and issue the following opinion

instead of our prior opinion:

       Affirmed.




                                      2